Citation Nr: 1532211	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  10-00 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to June 21, 2010, and in excess of 70 percent thereafter.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which granted service connection for PTSD and assigned an initial 30 percent rating from May 18, 2005.  While the appeal was pending the RO increased this rating to 50 percent from the date of service connection, and 70 percent disabling effective from June 21, 2010.

The Board also notes that a total disability rating due to individual unemployability (TDIU) effective from February 29, 2012 was granted by a February 2013 rating decision, with a subsequent rating decision in March 2015 changing the effective date of the TDIU to June 21, 2010.  Although the Veteran has not appealed any aspect of the TDIU grant, the Board takes note that the Veteran's June 2010 written statement (received by the VA on July 21, 2015) correctly states that TDIU has been granted and is currently in effect.  


FINDING OF FACT

Prior to the promulgation of a decision by the Board, the Veteran notified the Board, in writing, of his intent to withdraw his appeal of the issue of entitlement to an increased rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to an increased initial rating for PTSD are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, in a letter dated in June 2015, received by the Board on July 21, 2015, the Veteran submitted the following statement.  "I wish to cancel my PTSD appeal that was sent to you.  I was advised that I am already rated at 100% by unemployability from the VA."

Thus, the Veteran has withdrawn the appeal concerning his entitlement to an increased rating for PTSD, and there remain no allegations of errors of fact or law for appellate consideration on this issue.  Withdrawal of the appeal included withdrawal of both the notice of disagreement and the substantive appeal in this case.  See 38 C.F.R. § 20.204(c).  Accordingly, the Board does not have jurisdiction to review the appeal as to entitlement to an increased rating for PTSD, and this appeal is dismissed. 


ORDER

The appeal concerning entitlement to an initial rating in excess of 50 percent for PTSD prior to June 21, 2010, and in excess of 70 percent thereafter, is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


